UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-2054


WILLIAM EL,

                 Plaintiff - Appellant,

          v.

GREENSBORO POLICE DEPARTMENT, A Corporation; WAYNE SCOTT,
Chief of Police; STEVEN KORY FLOWERS, In His Individual and
Official Capacity; NANCY B. VAUGHN, Mayor of Greensboro, In
Her Official Capacity; GUILFORD COUNTY DEPARTMENT OF SOCIAL
SERVICES, A Corporation; MICHELLE MACADLO, In Her Individual
and Official Capacity; HEATHER SKEENS, In Her Individual and
Official Capacity; RON ORGIAS, In His Individual and
Official Capacity; BILL BENCINI, Mayor of High Point, In His
Official   Capacity;  HIGH   POINT   POLICE  DEPARTMENT,   A
Corporation; MARTY SUMNER, Chief of Police, In His Own
Capacity,

                 Defendants - Appellees,

          and

STEPHANIE REESE, In Her Individual and Official Capacity; C.
E. JENKINS, In Official and Individual Capacity,

                 Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:16-cv-00014-TDS-JEP)


Submitted:    March 27, 2017                 Decided:   April 28, 2017


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William El, Appellant Pro Se.  James Anthony Clark, Associate
General Counsel, Polly D. Sizemore, CITY OF GREENSBORO LEGAL
DEPARTMENT, Greensboro, North Carolina; Matthew Livingston
Mason, GUILFORD COUNTY SHERIFF’S ATTORNEY, Greensboro, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       William    El    seeks      to    appeal     the   district     court’s     order

dismissing       his     complaint        without     prejudice        as    to    seven

defendants and ordering a show of good cause for failure to

properly     effect     service     on    the     other   four   defendants.         This

court   may    exercise      jurisdiction          only   over    final     orders,      28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                              The

order   El    seeks     to   appeal      is     neither   a   final    order      nor   an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                       We dispense with

oral    argument       because     the    facts     and   legal    contentions          are

adequately     presented      in    the    materials      before     this    court      and

argument would not aid the decisional process.

                                                                             DISMISSED




                                              3